Citation Nr: 1314267	
Decision Date: 04/30/13    Archive Date: 05/15/13

DOCKET NO.  07-33 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for vaginitis.

2.  Entitlement to an increased evaluation for the service-connected irritable bowel syndrome, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for the service-connected chronic daily headaches with migraine and analgesic rebound features, currently evaluated as 30 percent disabling.

4.  Entitlement to an increased evaluation for the service-connected acne vulgaris, currently evaluated as 30 percent disabling

5.  Entitlement to service connection for cervical spine stenosis status pot C5-6 anterior cervical discectomy with fusion, also claimed as neck condition.

6.  Entitlement to a temporary total evaluation because of treatment for the cervical spine condition.

7.  Entitlement to service connection for degenerative disc disease of the lumbar spine, also claimed as a back condition.

8.  Entitlement to service connection for neutropenia, also claimed as leucopenia.

9.  Entitlement to service connection for chronic fatigue syndrome, also claimed as fatigue, tiredness and pain.

10.  Entitlement to service connection for posttraumatic stress disorder due to personal trauma, also claimed as depression and anxiety.

11.  Entitlement to total disability rating based on individual unemployability by reason of service-connected disabilities (TDIU).

12.  Entitlement to service connection for purposes of establishing eligibility to treatment under 38 U.S.C.A. § 1702.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Counsel



INTRODUCTION

The Veteran had active service from June 1979 until January 1985. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from August 2006 and May 2012 rating decisions of the RO.

The Board previously considered this appeal in August 2011 and remanded the case in order to afford the Veteran a hearing requested with Board.  

The Veteran testified at a hearing held at the RO in February 2013 before the undersigned Veterans Law Judge.  The case since has been returned to the Board for further appellate action.

The appeal is being remanded to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on her part.


REMAND

A preliminary review of the record discloses that additional development is necessary. 

Concerning the claim for service connection for vaginitis, the Veteran has asserted that her gynecological condition began during service.  She indicated in an April 2004 statement, April 2006 statement and during the February 2013 hearing that she first was treated for vaginal discharge during service and had continued to have problems with this condition since service.  She testified that she believed the condition may be related to her inability to shower during field duty.

While the record includes VA examinations in March 2004 and September 2007, the Board finds neither examination is adequate to assess the etiology of the present condition.  

The March 2004 examiner concluded that the recent diagnoses of cervical dysplasia was not related to the remote history of various types of vaginitis while she was on active duty.  There was no opinion as to the etiology of the recurring vaginitis infections.  

The September 2007 VA examination diagnosed recurrent mixed vaginitis and concluded this was not related to the vaginal infections treated while she was on active duty.  

The examiner explained that the Veteran did not have chronic infections as there were numerous normal examinations, indicated the trichomonas was a sexually transmitted disease and explained that atrophic vaginitis was related to going through menopause.  

The VA and private treatment records reflect frequent complaints and treatment for vaginal discharge with different diagnoses, including vaginitis, atrophic vaginitis, tricomonas vaginitis, bacterial vaginitis, candidiasis and vaginosis.  

The Veteran submitted a statement of L.F. M.D. who related that the Veteran had a history of mixed vaginosis for over 20 years.  Dr. F. concluded that she agreed with the assessment of chronic recurrent vaginitis and explained she had reviewed past medical records and compared them to the examination findings and concluded that the Veteran most likely had chronic recurrent mixed vaginitis which was not controlled long term on current treatment.  The Veteran also submitted internet articles which note that good hygiene was important to prevent recurrent vaginal infections.

Finally, the Veteran has reported treatment with L.F., M.D. and at the VA Medical Center.  While the Veteran provided a January 2013 record from Dr. F., complete treatment records have not been associated with the claims file.  

Additionally, a review of VA outpatient treatment records uploaded to Virtual VA reflects that some records reference private fee-basis notes that were scanned into VISTA.  For example, records in June 2010 and September 2010 refer to operative reports and treatment records that were scanned into VISTA.  However, these VISTA records have not been associated with the claims file.  

Therefore, a remand is also required to obtain and associate with the claims file these VISTA records.  On remand, updated treatment records, including any records scanned into VISTA, should be obtained and associated with the record.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159 (2012).

Concerning the claims for increased evaluations for the service-connected irritable bowel syndrome, chronic daily headaches and acne vulgaris and the claims of service connection for cervical spine stenosis, degenerative disc disease of the lumbar spine, neutropenia, chronic fatigue syndrome and PTSD and for a temporary total evaluation, a TDIU rating and eligibility for treatment under 38 U.S.C.A. § 1702, the record reflects that these issues are not ready for appellate review.

In the January 2013 VA Form 9 (Appeal to Board of Veterans' Appeals) concerning these 11 issues, the Veteran requested a videoconference hearing before a Veterans Law Judge.  

To the extent that the Veteran was afforded a hearing in February 2013, she only offered testimony as to the issue of service connection for vaginitis.  

Since the failure to afford the Veteran a hearing would constitute a denial of due process that could result in any BVA decision being vacated, this matter must be addressed prior to appellate review of these other issues. 38 U.S.C.A. § 7107 (b); 38 C.F.R. § 20.904 (a)(3).

Accordingly, the case is REMANDED for the following action:

1.  Concerning the issues of increased evaluations for the service-connected irritable bowel syndrome, chronic daily headaches and acne vulgaris and service connection for cervical spine stenosis, degenerative disc disease of the lumbar spine, neutropenia, chronic fatigue syndrome and PTSD, and a temporary total evaluation, a TDIU rating and eligibility for treatment under 38 U.S.C.A. § 1702, the RO should take all indicated action in order to have the Veteran scheduled for a videoconference hearing at the earliest opportunity.  The notification of the hearing must be mailed to the Veteran at her current address.  

2.  The RO should take appropriate steps to contact the Veteran in order to have her identify all sources of treatment received for her claimed vaginitis and to provide any release necessary for VA to secure records of such treatment or evaluation.  The RO then should undertake to obtain copies of the complete records of all such treatment from the identified sources.  

The RO should request records from Dr. L.F. and associate them with the claims file.  

Updated treatment records from VA including in  Orlando, Florida should also be requested.

The RO should ensure that all records scanned to VISTA, including private fee-basis records, are associated with the claims file.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.   

3.  After completing the requested action and any other development deemed to be necessary, the RO must readjudicate any issue remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252  (West 2002), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012)


